Name: 2012/28/CFSP: Political and Security Committee Decision EUPOL COPPS/1/2011 of 20Ã December 2011 extending the mandate of the Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  politics and public safety;  international security
 Date Published: 2012-01-13

 13.1.2012 EN Official Journal of the European Union L 9/15 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/1/2011 of 20 December 2011 extending the mandate of the Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (2012/28/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/784/CFSP of 17 December 2010 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Decision 2010/784/CFSP, the Political and Security Committee (PCS) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of EUPOL COPPS, including in particular the decision to appoint a Head of Mission. (2) On 15 December 2009, upon a proposal by the High Representative of the Union for Foreign Affaires and Security Policy (HR), the PSC appointed by Decision EUPOL COPPS/2/2009 (2) Mr Henrik MALMQUIST as Head of Mission of EUPOL COPPS. (3) The HR has proposed that the mandate of Mr MALMQUIST as Head of EUPOL COPPS be extended from 1 January 2012 until 30 June 2012, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Henrik MALMQUIST as Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) is hereby extended from 1 January 2012 until 30 June 2012. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply until 30 June 2012. Done at Brussels, 20 December 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 335, 18.12.2010, p. 60. (2) OJ L 330, 16.12.2009, p. 78.